             Case 5:19-cv-00336-G Document 1 Filed 04/12/19 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

1. UNITED STATES OF AMERICA,                        )
                                                    )
 Plaintiff,                                         )
                                                    )
v.                                                  )   Case No.    CIV-19-336-G
                                                    )
1. LAFORGE & BUDD CONSTRUCTION                      )   JURY DEMANDED
   COMPANY, INC.                                    )
                                                    )
     Defendant.                                     )

                                       COMPLAINT

      For its Complaint, the United States of America alleges:

                              JURISDICTION AND VENUE

       1. This action arises under the False Claims Act, breach of contract and the

common law and equitable theories of recoupment, payment by mistake and unjust

enrichment.

       2. This Court has jurisdiction pursuant to the False Claims Act, 31 U.S.C. § 3732

and 28 U.S.C. §§ 1331 and 1345.

       3. Venue is proper in the Western District of Oklahoma under 28 U.S.C. §§ 1391(b)

and 1395, and 31 U.S.C. § 3732. A substantial part of the transactions, events, or

omissions giving rise to the United States’ claims occurred in the Western District of

Oklahoma, and also involves conduct proscribed by the False Claims Act.
           Case 5:19-cv-00336-G Document 1 Filed 04/12/19 Page 2 of 14



                                       THE PARTIES

    4. Plaintiff is the United States.

    5. Defendant is LaForge & Budd Construction Company, Inc., which is a Kansas

for-profit corporation with its principal place of business in Parsons, Kansas.

                                THE FALSE CLAIMS ACT

    6. The False Claims Act (“FCA”) provides that any person who knowingly

presents, or causes to be presented, a false or fraudulent claim to the United States for

payment or approval is liable to the United States for a civil penalty for each false or

fraudulent claim, plus three times the amount of damages the Government sustains. 31

U.S.C. § 3729(a)(1)(A).

    7. The FCA provides that any person who knowingly makes, uses, or causes to be

made or used, a false record or statement material to a false or fraudulent claim, is liable

to the United States for a civil penalty for each false or fraudulent claim, plus three times

the amount of damages the Government sustains. 31 U.S.C. § 3729(a)(1)(B).

    8. “Knowing” and “knowingly” mean that a person, with respect to information, (1)

has actual knowledge of the information; (2) acts in deliberate ignorance of the truth or

falsity of the information; or (3) acts in reckless disregard of the truth or falsity of the

information, and no proof of specific intent to defraud is necessary. 31 U.S.C. §

3729(b)(1).




                                               2
          Case 5:19-cv-00336-G Document 1 Filed 04/12/19 Page 3 of 14



                                  LAKE GEORGE DAM

    9. Fort Sill, Oklahoma, is a United States Army post north of Lawton, Oklahoma.

   10. Lake George is located on Fort Sill’s east range and was created by the

placement of a dam (the “Dam”) on the Wrattan Creek Basin. Lake George and the Dam

are owned by the United States Army.

   11. Federal regulations mandated that the Dam pass 100% of a probable maximum

flood (“PMF”) without failure. In 2009, the Army Corp of Engineers determined that the

Dam could only pass 17% of the PMF.

   12. In 2009, the American Recovery and Reinvestment Act of 2009 (“ARRA”) was

signed into law. It contained an economic stimulus package which provided federal

funding in part for infrastructure projects.

   13. On March 16, 2010, the United States Army Corp of Engineers awarded Contract

No. W912BV-10-C-2018 (“Contract”), to Defendant. The Contract was for

$2,742,385.00, and was funded by the ARRA.

   14. The Contract required Defendant perform the work in accordance with the plans

and specifications provided in the Contract documents. The scope of work included fill

placement on the embankment of the Dam, excavation of an uncontrolled spillway, rip

rap placement, grouting of the outlet conduit, and granular filter diaphragm placement.

   15. More specifically, the Contract required Defendant raise the elevation of the

embankment of the Dam from elevation 1153 to elevation 1165 feet.




                                               3
           Case 5:19-cv-00336-G Document 1 Filed 04/12/19 Page 4 of 14



   16. The Contract required Defendant directly to supervise the work done under the

Contract, and have a superintendent on the worksite to supervise the work performed

under the Contract. The project superintendent was to maintain a physical presence at the

worksite at all times.

   17. Under the Contract, Defendant was prohibited from building upon or concealing

non-conforming work under the Contract.

   18. The Contract required Defendant to maintain an inspection system and perform

inspections to ensure that the work performed under the Contract conformed to the

Contract requirements.

   19. Under the Contract, Defendant warranted that the work performed would

conform to the Contract requirements.

   20. The Contract also required Defendant to transport any material considered not

suitable for fill to the Fort Sill landfill.

   21. Pursuant to the Contract, satisfactory materials suitable for the embankment fill

included materials classified by ASTM D 2487 as GW, GP, GM, GP-GM, GW-GM, GC,

GP-GC, GM-GC, SW, SP, SM, SW-SM, SC, SW-SC, SP-SM, SP-SC, CL, CL-ML, and

CH. Satisfactory materials for grading comprise stones of less than 3 inches.

   22. Pursuant to the Contract, unsatisfactory materials for the embankment fill were

defined as materials that do not comply with the requirements for satisfactory materials.

Unsatisfactory materials were further defined to include man-made fills, trash, refuse,




                                               4
           Case 5:19-cv-00336-G Document 1 Filed 04/12/19 Page 5 of 14



backfills from previous construction, and material classified as satisfactory which

contains root and other organic matter or frozen material.

   23. Under the Contract, Defendant was required to excavate and remove from the

embankment any material which the government Contracting Officer considered

objectionable and dispose of such material as directed.

   24. The placement of material within the embankment of the Dam was to be

accomplished by spreading the materials in horizontal layers. At all times during the

spreading of the materials, Defendant was required to maintain a workforce adequate to

remove and properly dispose of all roots and debris from all embankment materials.

Stones greater than six inches in maximum dimension were also to be removed and

placed in the outer slopes of the fill.

   25. The requirement that satisfactory materials only be placed within the

embankment of the Dam was a material term of the Contract because placing

unsatisfactory materials within the embankment of the Dam increases the risk of dam

failure and flooding.

                        DEFENDANTS’ FALSE STATEMENTS

   26. In June 2010, Defendant began work under the Contract. Despite the Contract

requirements, Defendant knowingly placed unsatisfactory materials within the

embankment of the Dam. For example, Defendant placed unsatisfactory materials such

as pieces of concrete, concrete rubble and metal rebar within the embankment of the dam.




                                             5
            Case 5:19-cv-00336-G Document 1 Filed 04/12/19 Page 6 of 14



   27. The Contract allowed Defendant to submit a claim for payment, entitled Prompt

Payment Certification and Supporting Data for Contractor Payment Invoice (“Payment

Certification”), as the work on the Dam progressed. Along with each request for a

progress payment, Defendant was required to certify that the amounts requested were

only for performance in accordance with the specifications, terms, and conditions of the

Contract.

   28. On July 29, 2010, Defendant submitted a Payment Certification in the amount of

$200,293.25 (“False Claim No. 1”) for work performed during the period covered by the

Payment Certification. In False Claim No. 1, Defendant certified that 19% of the

impervious fill on the embankment of the Dam was placed, and requested payment of

$30,981.25 for this work. Defendant also certified that the amount requested was only

for performance in accordance with the specifications, terms, and conditions of the

Contract.

   29. False Claim No. 1 was false or fraudulent in that Defendant knowingly

represented that the work was done in accordance with the terms of the Contract when in

fact unsatisfactory materials such as pieces of concrete, concrete rubble and metal rebar

were placed within the embankment of the Dam.

   30. The United States did not know Defendant placed unsatisfactory materials such

as pieces of concrete, concrete rubble and metal rebar within the embankment of the

Dam, and paid Defendant the amount requested in False Claim No. 1. The United States




                                             6
          Case 5:19-cv-00336-G Document 1 Filed 04/12/19 Page 7 of 14



would not have paid False Claim No. 1 had it known unsatisfactory materials were placed

within the embankment of the Dam.

   31. On August 30, 2010, Defendant submitted a Payment Certification in the amount

of $410,547.00 (“False Claim No. 2”) for work performed during the period covered by

the Payment Certification. In False Claim No. 2, Defendant certified that 85% of the

impervious fill on the embankment of the Dam was placed, and requested payment of

$111,075.00 for the work done since the last progress payment. Defendant also certified

that the amount requested was only for performance in accordance with the

specifications, terms, and conditions of the Contract.

   32. False Claim No. 2 was false or fraudulent in that Defendant knowingly

represented that the work was done in accordance with the terms of the Contract when in

fact unsatisfactory materials such as pieces of concrete, concrete rubble and metal rebar

were placed within the embankment of the Dam.

   33. The United States did not know Defendant placed unsatisfactory materials such

as pieces of concrete, concrete rubble and metal rebar within the embankment of the

Dam, and paid Defendant the amount requested in False Claim No. 2. The United States

would not have paid False Claim No. 2 had it known unsatisfactory materials were placed

within the embankment of the Dam.

   34. On October 6, 2010, Defendant submitted a Payment Certification in the amount

of $467,132.30 (“False Claim No. 3”) for work performed during the period covered by

the Payment Certification. In False Claim No. 3, Defendant certified that 99% of the



                                             7
          Case 5:19-cv-00336-G Document 1 Filed 04/12/19 Page 8 of 14



impervious fill on the embankment of the Dam was placed, and requested payment of

$23,397.50 for the work done since the last progress payment. Defendant also certified

that the amount requested was only for performance in accordance with the

specifications, terms, and conditions of the Contract.

   35. False Claim No. 3 was false or fraudulent in that Defendant knowingly

represented that the work was done in accordance with the terms of the Contract when in

fact unsatisfactory materials such as pieces of concrete, concrete rubble and metal rebar

were placed within the embankment of the Dam.

   36. The United States did not know Defendant placed unsatisfactory materials such

as pieces of concrete, concrete rubble and metal rebar within the embankment of the

Dam, and paid Defendant the amount requested in False Claim No. 3. The United States

would not have paid False Claim No. 3 had it known unsatisfactory materials were placed

within the embankment of the Dam.

   37. For purposes of getting payment or approval, Defendant knowingly presented

and/or caused to be presented to the United States the above False Claims for payment

which falsely represented that the work done on the embankment of the Dam was in

compliance with the terms of the Contract. The False Claims also implied that the fill

placed on the embankment of the Dam only included satisfactory materials, and that the

fill placed on the embankment of the Dam did not include unsatisfactory materials.

   38. Defendant knowingly made, used, or caused to be made or used, false or

fraudulent records or statements material to the False Claims. The false or fraudulent



                                             8
             Case 5:19-cv-00336-G Document 1 Filed 04/12/19 Page 9 of 14



records or statements were contained within the False Claims and falsely or fraudulently

represented and implied that the fill placed on the Dam was in compliance with the terms

of the Contract, only included satisfactory materials, and did not include unsatisfactory

materials.

      39. The false or fraudulent records or statements by Defendant were material to the

False Claims in that they had a natural tendency to influence, or be capable of

influencing, the payment or receipt of money or property. The United States would not

have paid the False Claims had it known Defendant had placed unsatisfactory materials

in the embankment of the Dam.

      40. The United States paid Defendant’s False Claims, and as a result, the United

States has been damaged.

      41. Each false or fraudulent claim for payment is a violation of the False Claims Act,

31 U.S.C. § 3729.

                                      COUNT I
                             FALSE/FRAUDULENT CLAIMS

      42. The United States incorporates the above allegations from paragraphs 1 through

41.

      43. This is a claim for treble damages and monetary penalties for violations of 31

U.S.C. § 3729(a)(1)(A).

      44. Defendant knowingly presented or caused to be presented false or fraudulent

claims for payment to the United States.




                                              9
            Case 5:19-cv-00336-G Document 1 Filed 04/12/19 Page 10 of 14



      45. By virtue of the false or fraudulent claims presented or caused to be presented by

Defendant, the United States is entitled to three times the amount by which it was

damaged, plus a civil penalty for each false claim Defendant presented or caused to be

presented.

                                     COUNT II
                            FALSE RECORDS/STATEMENTS

      46. The United States incorporates the above allegations from paragraphs 1 through

45.

      47. This is a claim for treble damages and monetary penalties for violations of 31

U.S.C. § 3729(a)(1)(B).

      48. By reason of the foregoing, Defendant knowingly made, used, or caused to be

made or used, false records or statements material to false or fraudulent claims.

      49. The false records or statements made, used, or caused to be made or used, were

material to the claims because they had a natural tendency and were capable of

influencing payment by the United States.

      50. The claims were paid and, as a result, the United States has incurred damages.

      51. Pursuant to the False Claims Act, 31 U.S.C. § 3729(a)(1), Defendant is liable to

the United States for a civil penalty for each false or fraudulent claim, plus three (3) times

the amount of damages sustained by the United States due to Defendant’s actions.




                                              10
            Case 5:19-cv-00336-G Document 1 Filed 04/12/19 Page 11 of 14



                                     COUNT III
                                BREACH OF CONTRACT

      52. The United States incorporates the above allegations from paragraphs 1 through

51.

      53. The United States and Defendant entered into the Contract.

      54. Under the terms of the Contract, Defendant was only permitted to place

satisfactory materials, and could not place unsatisfactory materials, within the

embankment of the Dam.

      55. The type of materials that could be placed within the embankment of the Dam

was a material term of the Contract.

      56. Defendant breached the Contract by placing unsatisfactory materials within the

embankment of the Dam.

      57. As a result of Defendant’s breach of the Contract, the United States has suffered

damages.

                                   COUNT IV
                            COMMON LAW RECOUPMENT

      58. The United States incorporates the above allegations from paragraphs 1 through

57.

      59. This is a claim for common law recoupment for the recovery of funds received

by Defendant to which it was not entitled due to placing unsatisfactory materials within

the embankment of the Dam.




                                              11
            Case 5:19-cv-00336-G Document 1 Filed 04/12/19 Page 12 of 14



      60. Defendant is liable under the common law of recoupment to account for and

return such amounts.

                                     COUNT V
                                PAYMENT BY MISTAKE

      61. The United States incorporates the above allegations from paragraphs 1 through

60.

      62. This is a claim for payment by mistake for the recovery of funds paid by the

United States under the mistaken belief that Defendant had complied with the terms of

the Contract and had only placed satisfactory materials within the embankment of the

Dam.

      63. Defendant is liable to the United States under the common law of payment by

mistake to account for and return such amounts.

                                      COUNT VI
                                 UNJUST ENRICHMENT

      64. The United States incorporates the above allegations from paragraphs 1 through

63.

      65. Defendant was unjustly enriched by obtaining and retaining funds to which it

was not entitled due to placing unsatisfactory materials within the embankment of the

Dam.

      66. Defendant’s enrichment resulted in a loss of funds to the United States.

      67. Defendant is liable to the United States in an amount equal to the amount by

which Defendant was unjustly enriched.



                                              12
          Case 5:19-cv-00336-G Document 1 Filed 04/12/19 Page 13 of 14



                                   PRAYER FOR RELIEF

   WHEREFORE, the United States of America demands and prays that judgment be

entered in favor of the United States and against Defendant as follows:

   A. On Count I (False/Fraudulent Claims), for treble the amount of damages

sustained by the United States and for a civil penalty for each false or fraudulent claim,

plus post-judgment interest and costs.

   B.   On Count II (False Records/Statements), for treble the amount of damages

sustained by the United States and for a civil penalty for each false or fraudulent claim,

plus post-judgment interest and costs.

   C.   On Count III (Breach of Contract), damages as a result of the Defendant’s breach

of contract.

   D. Count IV (Common Law Recoupment), for the return of funds received by

Defendant as a result of receiving funds from the United States to which Defendant was

not entitled, plus post-judgment interest and costs.

   E.   Count V (Payment by Mistake), for the return of funds mistakenly paid by the

United States to Defendant to which Defendant was not entitled, plus post-judgment

interest and costs.

   F.   Count VI (Unjust Enrichment), for the return of funds by which Defendant was

unjustly enriched, plus post-judgment interest and costs.

   G. For such other relief as this Court deems just and equitable.




                                             13
Case 5:19-cv-00336-G Document 1 Filed 04/12/19 Page 14 of 14



                                 Respectfully submitted,
                                 ROBERT J. TROESTER
                                 First Assistant United States Attorney

                                 s/Ronald R. Gallegos
                                 RONALD R. GALLEGOS
                                 Bar Number: 013227 AZ
                                 DON EVANS
                                 Bar Number: 20805 LA
                                 Assistant United States Attorneys
                                 United States Attorney’s Office
                                 210 Park Avenue, Suite 400
                                 Oklahoma City, OK 73102
                                 Telephone: (405) 553-8700
                                 Facsimile: (405) 553-8885
                                 Ron.Gallegos@usdoj.gov
                                 Don.Evans@usdoj.gov




                            14
                                     Case 5:19-cv-00336-G Document 1-1 Filed 04/12/19 Page 1 of 2
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                  United States of America                                                                               LaForge & Budd Construction Company, Inc.


    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Labette County, Kansas
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Ronald R. Gallegos and Don Evans
U.S. Attorney's Office, 210 Park Ave., Suite 400, Oklahoma City, OK
73102

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           False Claims Act, 31 U.S.C. §§ 3729-3733
VI. CAUSE OF ACTION Brief description of cause:
                                           Defendant knowingly submitted or caused to be submitted false/fraudulent claims to the US
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/12/2019                                                              s/ Ronald R. Gallegos
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 06/17)    Case 5:19-cv-00336-G Document 1-1 Filed 04/12/19 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
